                         Case 2:20-cv-02185-GMN-NJK Document 17
                                                             16 Filed 01/27/21 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Omni Interactions, Inc.

                     8
                                                     UNITED STATES DISTRICT COURT
                     9
                                                             DISTRICT OF NEVADA
                10
                11       DEANDREA CARTER,                                   Case No. 2:20-cv-02185-GMN-NJK

                12                      Plaintiff,                          STIPULATION
                                                                            ORDER   GRANTING AND STIPULATION
                                                                                                 ORDER TO    TO
                                                                            EXTEND    TIME   FOR DEFENDANT
                                                                            EXTEND TIME FOR DEFENDANT TO    TO
                13               vs.                                        RESPOND TO
                                                                            RESPOND    TO PLAINTIFF'S
                                                                                           PLAINTIFF’S
                                                                            COMPLAINT
                14       OMNI INTERACTIONS, INC.,                           COMPLAINT
                                                                            (Second Request)
                15                      Defendant.

                16              Defendant Omni Interactions, Inc. (“Defendant”) by and through its counsel, Jackson
                17       Lewis P.C., and Plaintiff Deandrea Carter (“Plaintiff”) by and through her counsel, Morgan &
                18       Morgan, P.A., hereby stipulate and agree to extend the time for Defendant to file an answer or
                19       otherwise respond to Plaintiff’s Complaint. Defendant was served on December 22, 2020, and
                20       Defendant’s response was originally due on January 12, 2021. The Court granted the parties’ first
                21       request to extend this deadline to February 2, 2021. ECF No. 15. Plaintiff and Defendant are
                22       engaged in fruitful negotiations, and have agreed to a further extension of time for Defendant to
                23       file a response to the Complaint to allow the parties to complete settlement negotiations.
                24              The parties agree that the filing of this Stipulation and any other submissions necessary to
                25       comply with Local Rules of Practice prior to Defendant’s responsive pleading, if any, shall not be
                26       used as evidence that Defendant has availed itself of the Court’s jurisdiction, nor shall they be
                27       used as evidence that Defendant has waived any arguments or legal defenses, including, but not
                28       limited to, the enforceability of the arbitration agreement executed by the parties. If the parties’

Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-02185-GMN-NJK Document 17
                                                             16 Filed 01/27/21 Page 2 of 2




                     1   settlement negotiations do not resolve this matter, and Plaintiff does not otherwise agree to

                     2   voluntarily stay the matter pending arbitration or dismiss the matter following unsuccessful

                     3   negotiations, Defendant intends to file a motion to compel arbitration based on the applicable

                     4   arbitration agreement, and reserves all rights to do so.

                     5            Defendant shall, therefore, have a twenty-one (21) day extension up to and including

                     6   February 23, 2021, to file a response to Plaintiff’s Complaint.

                     7            This stipulation and order is sought in good faith and not for the purpose of delay.

                     8            Dated this 27th day of January, 2021.

                     9                                                      JACKSON LEWIS P.C.

                10
                         /s/ Nicolette Best                                 /s/ Daniel I. Aquino
                11       Nicolette Best, Esq.                               Deverie J. Christensen, Bar No. 6596
                         Nevada Bar No. 15013                               Daniel I. Aquino, Bar No. 12682
                12                                                          300 S. Fourth Street, Suite 900
                         Matthew Gunter, Esq.                               Las Vegas, Nevada 89101
                13       Florida Bar No. 0077459
                         Pro Hac Vice Pending                               Attorneys for Defendant
                14       Morgan & Morgan, P.A.                              Omni Interactions, Inc.
                         20 N. Orange Ave., 16th Floor
                15       P.O. Box 4979
                         Orlando, FL 32802-4979
                16
                         Attorneys for Plaintiffs
                17
                18
                19                                                      ORDER

                20       IT IS SO ORDERED:
                21
                22               January 27, 2021
                         Dated: ___________________                     ________________________________________
                                                                        U.S. DISTRICT
                                                                        UNITED  STATESCOURT/MAGISTRATE
                                                                                        MAGISTRATE JUDGEJUDGE
                23
                24
                25
                         4848-0667-1321, v. 1
                26
                27
                28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
